Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 07/24/2019. 
Claims 1-20 have been examined and are pending herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Saxton (US 2020/0213592). 
Regarding claims 1, 8, and 15: 
Saxton discloses:
receiving, at a first video packaging device, a portion of a content item,
receiving, at a second video packaging device, the portion of the content item ([0015] One approach to processing redundant encoder component outputs includes the utilization of an application or logic to receive multiple encoder component output segments and select which received encoded segment to utilize in rendering of the encoded content. In the simplest embodiment, a media endpoint or media playing application can select the first encoded segment that is received. In other embodiments, each encoder component can provide meta-data in the transmission of the encoded content segments that is used by the media endpoint or media playing application to select from redundantly received encoded content segments. In such embodiments, however, the media endpoint or media playing application require the additional logic, such as an application or configuration that facilitates receipt of encoded segments from two or more encoder components and selection of the redundant encoded content segments. Such implementations can be inefficient in requiring the additional logic, especially for media playing applications. Additionally, the video packaging and origination service further needs to maintain or update the logic on the vast number of media endpoints or media playing applications as selection criteria, such as thresholds, changes; ([0017] Illustratively, two or more of the encoder components can correspond to different availability zones, which are defined by geographic or logical criteria. At least some of the encoder components in the different availability zones can receive ; 
determining, based on a first service metric associated with the first video packaging device and a second service metric associated with the second video packaging device, that the portion of the content item packaged by the first video packaging device meets or exceeds a quality threshold. [0017] Each encoder component can generate or determine quality metric information associated with the generation of encoded content segments. By way of non-limiting examples, the quality metric information can include a determination of the availability of the encoder component to generate the encoded content, a quality measurement of the input signal received by the encoder component and an assessment of the ability for the encoder component to transmit the encoded segment to the destination (e.g., a media endpoint or a media playing application). Additional or alternative information can also be included in the quality metric information. [0041-0042] input packet error, latency, network hops, throughput measurements, etc.; [0044] a management component 124 is utilized. Additionally, in other embodiments, the encoder coordination process can further take into account state information related to the encoder component that transmitted the previous segment such that encoder coordination process will be weighted in favor of a previously “selected” encoder component so long as quality thresholds will be met. Similarly, the encoder coordination process can further apply quality thresholds to all selections such that a minimal level of quality is required or an error is returned. Illustrative, routines for an encoder coordination process will be described with regard to FIGS. 5 and 6.); 	
causing, based on the portion of the content item packaged by the first video packaging device meeting or exceeding the quality threshold, the first video packaging device to deliver the portion of the content item packaged by the first video packaging device to a requesting device ([0044-0045] Similarly, the encoder coordination process can further apply quality thresholds to all selections such that a minimal level of quality is required or an error is returned. Illustrative, routines for an encoder coordination process will be described with regard to FIGS. 5 and 6. [0045] For purposes of illustration, assume that encoder 122A has a higher quality metric or has previously transmitted an encoded segment and continue to meet a quality threshold. Accordingly, at (6), the encoder 122A transmits the encoded segment to destination 406.); 
and sending, to the second video packaging device, instructions to disable delivery of the portion of the content item packaged by the second video packaging device to the requesting device ([0018, 0044] the encoder coordination process can include the identification of the particular encoder component that will transmit the encoded segment or simply the individual decision at each encoder component that results in a single encoder component transmitting the encoded segment and the remaining encoder components refraining from transmission (or otherwise discarding/avoiding the encoded segment)).  

Regarding claims 2, 9, and 20:
Saxton discloses:
wherein the first service metric and the second service metric are each based on one or more packaging errors ([0041-0042] input packet error, latency, network hops, throughput measurements, etc.).  

Regarding claim 3:
 Saxton discloses:
wherein the first video packaging device is part of a first network and the second video packaging device is part of a second network ([0021-0023] encoders are capable of communicating with different networks; CDN provider with multiple geographic locations and/or edge locations; Fig. 1 –three separate networks; [0035] FIGS. 4A-4C illustrate interaction between two encoders 122A, 122B of the video packaging and origination service 120 corresponding to two availability zones 402, 404, two or more content providers 130A, 103B and a destination 406. Such interaction is representative in nature and could include a number of additional components or interactions. Additionally, although logically represented as components within the video packaging and origination service 120, the components may be implemented in different geographic areas and on physical computing devices. ).

Regarding claim 4:
Saxton discloses:
receiving, by a first computing device, the first service metric from a first video quality component associated with the first network; and receiving, by the first computing device, the second service metric from a second video quality component associated with the second network ([0059] At (4), the encoder components 122A and 122B do not necessarily exchange calculated quality metric information. Rather, the encoder components 122A and 122B can utilize traditional networking or custom protocols to provide the management component with quality metric information. At (5), the management component 124 selects an encoder component that will transmit the encoded segment. Figs. 4A-4C).  

Regarding claim 5:
Saxton discloses:
the first computing device is part of the first network, the second network, or a third network ([0017] two or more of the encoder components can correspond to different availability zones, which are defined by geographic or logical criteria. At least some of the encoder components in the different availability zones can receive separate input signals from the content provider such that encoder components receive substantially the same content from different sources; [0018, 0025] , Fig. 5 Management Component. The video packaging and origination service 120 is further optionally associated with a management component 124 to facilitate the determination of an encoder component 122 to transmit a requested content segment. The management component 124 can delegate at least some portion of the identified functionality to the encoder components themselves, such as the determination or negotiation of the handover or stop events.).  

Regarding claim 6:
Saxton discloses:
the portion of the content item received by the first video packaging device and the video second packaging device originates from a first source ([0020] The content can be illustratively provided by one or more origin sources, such as original content provider 130.).  

Regarding claim 7:
	Saxton discloses: 
receiving, from the first source at the first video packaging device, a second portion of the content item, wherein the second portion of the content item is packaged at the first packaging device ([Abstract] The encoder components exchange quality metric information and an encoder component is selected to transmit an encoded segment. The selection of an individual encoder component per segment can continue throughout the streaming process; [0013] Content providers can organize requested content, such as a video file, into multiple segments that are then transmitted to requesting devices segment by segment; [0044] the encoder coordination process can further take into account state information related to the encoder component that transmitted the previous segment such that encoder coordination process will be weighted in favor of a previously “selected” encoder component so long as quality thresholds will be met.); 
receiving, from the first source at the second video packaging device, a second portion of the content item, wherein the second portion of the content item is packaged at the second packaging device ([Abstract] The encoder components exchange quality metric information and an encoder component is selected to transmit an encoded segment. The selection of an individual encoder component per segment can continue throughout the streaming process; [0013] Content providers can organize requested content, such as a video file, into multiple segments that are then transmitted to requesting devices segment by segment; [0044] the encoder coordination process can further take into account state information related to the encoder component that transmitted the previous segment such that encoder coordination process will be weighted in favor of a previously “selected” encoder component so long as quality thresholds will be met.).
Saxton further discloses:
receiving, from a second requesting device, a request for the second portion of the content item to be delivered from a second source; 
determining, based on a third service metric associated with the second video packaging device, that the second portion of the content item packaged by the second video packaging device meets or exceeds the quality threshold; and
causing, based on the second portion of the content item packaged by the second packaging device meeting or exceeding the quality threshold, the second video packaging device to deliver the second portion of the content item to the second requesting device. For transmission of the next segment, encoder 122B has a higher quality metric, i.e. third service metric, than encoder 122A, which previously transmitted the previous segment, because 122A does not continue to meet the quality threshold, therefore encoder 122B transmits the encoded segment to the destination. [0017] Describes two or more of the encoder components in the different availability zones can receive separate input signals from the content provider such that encoder components receive substantially the same content from different sources. Fig 1 shows the user devices, a PC, laptop and mobile phone requesting the same content, i.e. second requesting device.

Regarding claim 10:
Saxton discloses:
wherein the instructions are received from a video quality component ([0059] the encoder components 122A and 122B can utilize traditional networking or custom protocols to provide the management component with quality metric information. At (5), the management component 124 selects an encoder component that will transmit the encoded segment. [0018] The encoder coordination process can include the identification of the particular encoder component that will transmit the encoded segment and the remaining encoder components refraining from transmission (or otherwise discarding/avoiding the encoded segment).  

Regarding claim 11:
Saxton discloses:
the computing device is part of a first network and the video quality component is part of a second network ([0021-0023] computing devices capable of communicating with different networks; CDN provider with multiple geographic locations and/or edge locations; Fig. 1 –three separate networks; [0035] FIGS. 4A-4C illustrate interaction between two encoders 122A, 122B of the video packaging and origination service 120 corresponding to two availability zones 402, 404, two or more content providers 130A, 103B and a destination 406. Such interaction is representative in nature and could include a number of additional components or interactions. Additionally, although logically represented as components within the video packaging and origination service 120, the components may be implemented in different geographic areas and on physical computing devices. [0035] Turning now to FIGS. 4A-4C, an illustrative interaction for the coordination of a plurality of encoder components 122 will be described. For purposes of illustration, FIGS. 4A-4C illustrate interaction between two encoders 122A, 122B of the video packaging and origination service 120 corresponding to two availability zones 402, 404, two or more content providers 130A, 103B and a destination 406; [0054, 0059, 0072] the encoders transmit quality metrics to the management component).  

Regarding claim 12:
Saxton discloses:
wherein the portion of the content item received by the first computing device originates from a first source, and the method further comprises: 
receiving, at the computing device from the first source, a second portion of the content item; and packaging, at the computing device, the second portion of the content item ([0020] The content can is provided by one or more origin sources, such as original content provider 130. [0044] a management component 124 is utilized. Additionally, in other embodiments, the encoder coordination process can further take into account state information related to the encoder component that transmitted the previous segment such that encoder coordination process will be weighted in favor of a previously “selected” encoder component so long as quality thresholds will be met; Fig. 1).  

Regarding claim 13:
Saxton discloses:
receiving, at the computing device, an instruction to deliver the packaged second portion of the content item to a second requesting device, wherein the instruction is received based on a request, sent by the second requesting device, for the second portion of the content item to be delivered from a second source.  For transmission of the next segment, encoder 122B has a higher quality metric, i.e. third service metric, than encoder 122A, which previously transmitted the previous segment, because 122A does not continue to meet the quality threshold, therefore encoder 122B transmits the encoded segment to the destination. [0017] Describes two or more of the encoder components in the different availability zones can receive separate input signals from the content provider such that encoder components receive substantially the same content from different sources. Fig 1 shows the user devices, a PC, laptop and mobile phone requesting the same content, i.e. second requesting device to be delivered by the selected encoder and from a different source.

Regarding claim 14:
Saxton discloses:
sending, based on the instruction, the packaged second portion of the content item to the second requesting device.  See claims 7 and 13. The encoder to transmit the content to the requesting device is selected based on meeting quality thresholds. 

Regarding claim 16:
Saxton discloses:
causing, based on the first portion of the content item packaged by the first video packaging device meeting or exceeding the quality threshold, the first video packaging device to deliver the first portion of the content item to the first requesting device comprises: 
receiving a first service metric associated with the first portion of the content item packaged by the first video packaging device, receiving a second service metric associated with the first portion of the content item packaged by the second video packaging device, and determining, based on the first service metric and the second service metric, that the first portion of the content item packaged by the first video packaging device meets or exceeds the quality threshold. In Figures 4A-4C illustrate interaction between two encoders 122A, 122B of the video packaging and origination service 120 corresponding to two availability zones 402, 404, two or more content providers 130A, 103B and a destination 406. The same content is received by encoder 122A and encoder 122B. Service metrics are calculated, and an encoder is selected to transmit the segment to the requesting device based on quality thresholds being met or exceeded. 

Regarding claim 17:
Saxton discloses:
receiving, by a first computing device, the first service metric from a first video quality component associated with the first network, wherein the first service metric is associated with the first portion of the content item packaged by the first video packaging device; 
and receiving, by the first computing device, a second service metric from a second video quality component associated with the second network, wherein the second service metric is associated with the first portion of the content item packaged by the second packaging device.  Saxton discloses in figure 4C – a Management component that selects the encoder that will transmit to the requesting device based on the selected encoder having met the quality threshold. The service metrics measure input packet error, latency, network hops, throughput measurements, etc. See also [0054-0060].

Regarding claim 18:
Saxton discloses:
the first video packaging device is part of the first network and the second packaging device is part of the second network ([0021-0023] computing devices capable of communicating with different networks; CDN provider with multiple geographic locations and/or edge locations; Fig. 1 –three separate networks; [0035] FIGS. 4A-4C illustrate interaction between two encoders 122A, 122B of the video packaging and origination service 120 corresponding to two availability zones 402, 404, two or more content providers 130A, 103B and a destination 406. Such interaction is representative in nature and could include a number of additional components or interactions. Additionally, although logically represented as components within the video packaging and origination service 120, the components may be implemented in different geographic areas and on physical computing devices).  

Regarding claim 19:
Saxton discloses:
the first computing device is part of the first network, the second network, or a third network. Fig. 4C – the illustration are components of the video packaging and origination services. [0023] the video packaging and origination service 120 may utilize any number or combination of networks.  Encoders 122A, 122B, and Management Component may all be from separate networks as described in the disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0227606 “System and Method for Automatically Selecting Encoding/Decoding for Streaming Media” to Fryer.
US 2012/0054265 “Optimized Content Distribution Based on Metrics Derived from the End User” to Kazerani.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


CAROLINE SOMERA
Examiner
Art Unit 2421

/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421